Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2 and 12 are amended. Claims 6 and 16 are canceled. Claim 21 is new. Claims 1-5, 7-15, and 17-21 are pending. The prior art rejections are revised in view of the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-14, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogdan (US 2018/0200963) in view of McMurtry (US 2016/0136731), Meixlsperger (DE 102013215377), and Paterni (US 2020/0139555).
	Regarding claim 1, Bogdan discloses an additive manufacturing apparatus ([0018]) comprising at least one build unit comprising a powder delivery mechanism, a powder recoating mechanism (recoater 23 delivers and spreads powder, constituting both a powder delivery mechanism and a powder recoating mechanism, [0018], [0023]) and an irradiation beam directing mechanism (laser device, [0018]); a rotating build platform (build platform rotates, [0018]); a gas inlet nozzle (knife holes 43 of air knife 35, [0027], Fig. 2) and a gas exhaust nozzle (plenum holes 45 of plenum 37 in flow communication with filter 39 and blower 41, [0027], Fig. 2).

However, in the same field of endeavor of additive manufacturing with powder sintered by a laser, McMurtry teaches a positioning mechanism (recirculation loop 111 with structures for positioning nozzle 112 and exhaust 110, [0073], Figs. 5a-b) connected to the gas inlet nozzle (nozzle 112, [0073], Figs. 5a-b) and the gas exhaust nozzle (exhaust 110, [0073], Figs. 5a-b), the positioning mechanism configured to provide independent movement of the gas inlet nozzle and the gas exhaust nozzle (rotary joints 185 to 190 capable of moving nozzle 112 and exhaust 110 independently, [0073-75]; while in use the nozzle 112 and exhaust 110 are moved to maintain the length of the recirculation loop 111, the rotary joints enable independent movement).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additive manufacturing apparatus of Bogdan to have the tubes and rotary joints of McMurtry to move the air knife and plenum of Bogdan because [0008] and [0011] of McMurtry teaches that making the gas inlet and outlet moveable enables locating them closer to the impact point of the beam on the material for a more uniform gas flow and ejection of debris.
Bogdan in view of McMurtry teaches an additive manufacturing apparatus substantially as claimed. Bogdan in view of McMurtry does not teach wherein the positioning mechanism comprises a plurality of articulated arms configured to provide independent movement of the 
However, in the same field of endeavor of additive manufacturing Meixlsperger teaches wherein the positioning mechanism is further configured to provide independent movement of the gas inlet nozzle (gas supply part, ll. 143, 287-290) and the gas exhaust nozzle (welding smoke gas part, ll. 143, 287-290) in at least two dimensions that are substantially parallel to the build platform (gas guide device, x and y directions, ll. 175-183), and a third dimension that is substantially perpendicular to the build platform (gas guide device, z direction, ll. 175-183).
Additionally, in the same field of endeavor of cleaning a manufacturing facility with a blower and suction, Paterni teaches wherein the positioning mechanism comprises a plurality of articulated arms configured to provide independent movement of the gas inlet nozzle and the gas exhaust nozzle (blower and suction mouth 40 moved by articulated arms, [0044-45], [0011-12]) in at least two dimensions that would be substantially parallel to the rotating build platform and a third dimension that would be substantially perpendicular to the rotating build platform.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additive manufacturing apparatus of Bogdan in view of McMurtry to make the gas inlet and gas outlet moveable as claimed because ll. 290 of Meixlsperger teaches that independent movement allows the distance between these components to be variably adjusted to the size of the irradiation area. It would further have been obvious to modify the gas inlet and gas outlet to be so moved by 
Regarding claim 2, Bogdan as modified teaches wherein the plurality of articulated arms comprises a first articulated arm (as modified, tube 182 of McMurtry, [0073-75], Figs. 5a-b; with the structure of [00445-45] of Paterni) connected to the gas inlet nozzle (as modified, nozzle 112 of McMurtry, [0073-75], Figs. 5a-b; with the structure of [00445-45] of Paterni), and a second articulated arm (as modified, tube 181 of McMurtry, [0073-75], Figs. 5a-b; with the structure of [00445-45] of Paterni) connected to the gas exhaust nozzle (as modified, exhaust 110 of McMurtry, [0073-75], Figs. 5a-b; with the structure of [00445-45] of Paterni)
Regarding claim 3, Bogdan as modified teaches wherein the gas inlet nozzle has a circular exit shape (air knife holes 43 are circular, [0027], Fig. 2).  
Regarding claim 4, Bogdan as modified teaches wherein the gas exhaust nozzle has a circular entrance shape (plenum holes 45, [0027], Fig. 2).  
Regarding claim 8, Bogdan as modified teaches wherein the rotating built platform is vertically stationary (build platform of Bogdan rotates, arrow 49, while vertically stationary, [0028-29], Figs. 2-3).
	Regarding claim 9, Bogdan as modified teaches wherein the at least one build unit further comprises a gas-flow mechanism including the gas inlet nozzle and the gas exhaust nozzle (inert gas system 25 includes air knife 35 and plenum 37 with a source of inert gas and blower 41 drawing inert gas into plenum 37, Bogdan [0027], Fig. 2).
	Bogdan as modified teaches an apparatus substantially as claimed. Bogdan is not explicit about the type of gas flow.

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the type of flow between modified knife holes 43 and plenum holes 45 of Bogdan in view of McMurtry to be laminar because Bodgan is silent as to the type of flow and [0065] of McMurtry specifies the type of flow should be laminar.
Regarding claim 10, Bogdan as modified teaches wherein the irradiation beam directing mechanism further comprises a laser source (laser device, Bogdan [0018]).  
Regarding claim 11, Bogdan as modified teaches wherein the irradiation beam directing mechanism emits and directs a laser beam at an angle that is substantially perpendicular to a build area of the build platform (laser beam 16 from laser device 14 is directed substantially perpendicular to build platform 12, Bogdan [0020], Fig. 1).
	Regarding claim 12, Bogdan discloses an additive manufacturing apparatus ([0018]) comprising at least one build unit comprising a powder delivery mechanism, a powder recoating mechanism (recoater 23 delivers and spreads powder, constituting both a powder delivery mechanism and a powder recoating mechanism, [0018], [0023]) and an irradiation beam directing mechanism (laser device, [0018]); a build platform (build platform, [0018]); a gas inlet nozzle (knife holes 43 of air knife 35, [0027], Fig. 2) and a gas exhaust nozzle (plenum holes 45 of plenum 37 in flow communication with filter 39 and blower 41, [0027], Fig. 2).

However, in the same field of endeavor of additive manufacturing with powder sintered by a laser, McMurtry teaches a positioning mechanism (recirculation loop 111 with structures for positioning nozzle 112 and exhaust 110, [0073], Figs. 5a-b) connected to the gas inlet nozzle (nozzle 112, [0073], Figs. 5a-b) and the gas exhaust nozzle (exhaust 110, [0073], Figs. 5a-b), the positioning mechanism configured to provide independent movement of the gas inlet nozzle and the gas exhaust nozzle (rotary joints 185 to 190 capable of moving nozzle 112 and exhaust 110 independently, [0073-75]; while in use the nozzle 112 and exhaust 110 are moved to maintain the length of the recirculation loop 111, the rotary joints enable independent movement); and wherein the positioning mechanism is comprised of a first articulated arm (tube 182, [0073-75], Figs. 5a-b) connected to the gas inlet nozzle (nozzle 112, [0073-75], Figs. 5a-b), and a second articulated arm (tube 181, [0073-75], Figs. 5a-b) connected to the gas exhaust nozzle (exhaust 110, [0073-75], Figs. 5a-b).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additive manufacturing apparatus of Bogdan to have the tubes and rotary joints of McMurtry to move the air knife and plenum of Bogdan because [0008] and [0011] of McMurtry teaches that making the gas inlet 
Bogdan in view of McMurtry teaches an additive manufacturing apparatus substantially as claimed. Bogdan in view of McMurtry does not teach the first articulated arm and the second articulated arm configured to provide independent movement of the gas inlet nozzle and the gas exhaust nozzle in at least two dimensions that are substantially parallel to the rotating build platform and a third dimension that is substantially perpendicular to the rotating build platform.
However, in the same field of endeavor of additive manufacturing Meixlsperger teaches configured to provide independent movement of the gas inlet nozzle (gas supply part, ll. 143, 287-290) and the gas exhaust nozzle (welding smoke gas part, ll. 143, 287-290) in at least two dimensions that are substantially parallel to the build platform (gas guide device, x and y directions, ll. 175-183), and a third dimension that is substantially perpendicular to the build platform (gas guide device, z direction, ll. 175-183).
Additionally, in the same field of endeavor of cleaning a manufacturing facility with a blower and suction, Paterni teaches the first articulated arm and the second articulated arm configured to provide independent movement of the gas inlet nozzle and the gas exhaust nozzle (blower and suction mouth 40 moved by articulated arms, [0044-45], [0011-12]) in at least two dimensions that would be substantially parallel to the rotating build platform and a third dimension that would be substantially perpendicular to the rotating build platform.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additive manufacturing 
Regarding claim 13, Bogdan as modified teaches wherein the gas inlet nozzle has a circular exit shape (air knife holes 43 are circular, [0027], Fig. 2).  
Regarding claim 14, Bogdan as modified teaches wherein the gas exhaust nozzle has a circular entrance shape (plenum holes 45, [0027], Fig. 2).  
	Regarding claim 18, Bogdan as modified teaches wherein the at least one build unit further comprises a gas-flow mechanism including the gas inlet nozzle and the gas exhaust nozzle (inert gas system 25 includes air knife 35 and plenum 37 with a source of inert gas and blower 41 drawing inert gas into plenum 37, Bogdan [0027], Fig. 2).
	Bogdan as modified teaches an apparatus substantially as claimed. Bogdan is not explicit about the type of gas flow.
	However, McMurtry teaches wherein the gas-flow mechanism provides a substantially laminar gas flow to at least one build area of the build platform (gas nozzle 112 and gas exhaust 110 with their respective gas inlet 112a and gas outlet 110a produce a laminar flow over the build surface, [0065]). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the type of flow between modified knife 
Regarding claim 19, Bogdan as modified teaches wherein the irradiation beam directing mechanism further comprises a laser source (laser device, Bogdan [0018]).  
Regarding claim 20, Bogdan as modified teaches wherein the irradiation beam directing mechanism emits and directs a laser beam at an angle that is substantially perpendicular to a build area of the build platform (laser beam 16 from laser device 14 is directed substantially perpendicular to build platform 12, Bogdan [0020], Fig. 1).
Regarding claim 21, Bogdan as modified teaches wherein the positioning mechanism further comprises a plurality of joints that connect arm sections of the plurality of articulated arms and permit each articulated arm of the plurality of articulated arms to move in the at least two dimensions that are substantially parallel to the rotating build platform and the third dimension that is substantially perpendicular to the rotating build platform (joints taught in [0044-45] of Paterni).

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogdan (US 2018/0200963) in view of McMurtry (US 2016/0136731), Meixlsperger (DE 102013215377), and Paterni (US 2020/0139555) as applied to claims 1 and 12 above, respectively, and further in view of Gandhirman (WO 2019/068070; citations to US 2020/0258717) and Sweetland (US 2020/0039000).
Regarding claim 5, Bogdan in view of McMurtry and Paterni teaches an additive manufacturing apparatus substantially as claimed. 
Bogdan in view of McMurtry and Paterni does not teach wherein the gas inlet nozzle and the gas exhaust nozzle are configured to be readily replaceable so nozzles of different shapes can be used in the additive manufacturing apparatus.
However, in the same field of endeavor of additive manufacturing ([0320]) Gandhiraman teaches wherein the gas inlet nozzle and the gas exhaust nozzle are configured to be readily replaceable so nozzles of different shapes can be used in the additive manufacturing apparatus (replaceable gas nozzle, [0213]).
Additionally, also in the same field of endeavor of additive manufacturing, Sweetland teaches wherein the shape of the gas flow head can be adjusted so nozzles of different shapes can be used in the additive manufacturing apparatus ([0056]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified knife holes 43 and plenum holes 45 of Bogdan as modified to be repleaceable with different shapes because [0213] of Gandhiraman teaches replaceable gas nozzles and [0056-58] of Sweetland teaches that differently shaped nozzles will produce different flow profiles appropriate for different materials for the powder and therefore enables the optimized use of the additive manufacturing apparatus for different build materials.  
Regarding claim 15, Bogdan in view of McMurtry and Paterni teaches an additive manufacturing apparatus substantially as claimed. 

However, in the same field of endeavor of additive manufacturing ([0320]) Gandhiraman teaches wherein the gas inlet nozzle and the gas exhaust nozzle are configured to be readily replaceable so nozzles of different shapes can be used in the additive manufacturing apparatus (replaceable gas nozzle, [0213]).
Additionally, also in the same field of endeavor of additive manufacturing, Sweetland teaches wherein the shape of the gas flow head can be adjusted so nozzles of different shapes can be used in the additive manufacturing apparatus ([0056]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified knife holes 43 and plenum holes 45 of Bogdan as modified to be repleaceable with different shapes because [0213] of Gandhiraman teaches replaceable gas nozzles and [005-58] of Sweetland teaches that differently shaped nozzles will produce different flow profiles appropriate for different materials for the powder and therefore enables the optimized use of the additive manufacturing apparatus for different build materials.  

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogdan (US 2018/0200963) in view of McMurtry (US 2016/0136731), Meixlsperger (DE 102013215377), and Paterni (US 2020/0139555) as applied to claims 1 and 12 above, Wiesman (US 2018/0295816) and Meidani (US 2018/0185961).
Regarding claim 7, Bogdan in view of McMurtry and Paterni teaches an apparatus substantially as claimed. Bogdan in view of McMurtry and Paterni does not teach wherein the positioning mechanism is further configured to provide independent yaw, pitch and roll movement of the gas inlet nozzle and the gas exhaust nozzle.
However, in the same field of endeavor of cleaning with inlet and exhaust nozzles, Wiesman teaches wherein the positioning mechanism is further configured to provide independent yaw, pitch and roll movement of the gas inlet nozzle and the gas exhaust nozzle (fluid spray nozzle and vacuum head of two nozzle heads, [0009], [0077]).
Additionally, in the same field of endeavor of a shielding gas flow for an additive manufacturing apparatus, Meidani teaches varying the angle and direction of the shielding gas flow to displace the plume for laser irradiation ([0059-60], Figs. 4a-b).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the additive manufacturing apparatus of Bogdan to make the gas inlet and gas outlet moveable as claimed because [0077] of Wiesman teaches it is desirable to make cleaning nozzles able to move for yaw, pitch, and roll movement and [0059-60] of Meidani teaches appropriately adjusting the angle and location of shielding gas flow.
Regarding claim 17, Bogdan in view of McMurtry and Paterni teaches an apparatus substantially as claimed. Bogdan in view of McMurtry and Paterni does not teach wherein the 
However, in the same field of endeavor of cleaning with inlet and exhaust nozzles, Wiesman teaches wherein the positioning mechanism is further configured to provide independent yaw, pitch and roll movement of the gas inlet nozzle and the gas exhaust nozzle (fluid spray nozzle and vacuum head of two nozzle heads, [0009], [0077]).
Additionally, in the same field of endeavor of a shielding gas flow for an additive manufacturing apparatus, Meidani teaches varying the angle and direction of the shielding gas flow to displace the plume for laser irradiation ([0059-60], Figs. 4a-b).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the additive manufacturing apparatus of Bogdan to make the gas inlet and gas outlet moveable as claimed because [0077] of Wiesman teaches it is desirable to make cleaning nozzles able to move for yaw, pitch, and roll movement and [0059-60] of Meidani teaches appropriately adjusting the angle and location of shielding gas flow.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        

/MARC C HOWELL/Primary Examiner, Art Unit 1774